Citation Nr: 1309278	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Attorney	


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1946 to February 1947.

This appeal to the Board of Appeals (Board/BVA) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's claims of entitlement to service connection for a right leg disability and bilateral ankle disability, as well as his petition to reopen previously denied claims for service connection for residuals of a left eye injury and fractured jaw.

In June 2008, the Board affirmed the RO's decision denying these claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC), and, in a March 2009 single judge memorandum decision, the Court vacated the Board's June 2008 decision (except for the claim concerning the Veteran's jaw, which the Court determined he had abandoned).  In response to the Court's judgment, the Board remanded the remaining claims to the RO for further development in March 2010, including the provision of a VA examination for the right leg to determine whether the Veteran had a current disability and, if so, its etiology in terms of whether it was related or attributable to his military service or dated back to his service.

He had this VA examination in February 2011 and, after considering the results of it, the RO issued a supplemental statement of the case (SSOC) in August 2011 continuing to deny this claim concerning his right leg, as well as the remainder of his claims.  In December 2011, the Board also again denied the claim concerning the right leg, but instead again remanded the other claims to the RO for still further development.  Pertinently, the Board determined that February 2011 VA examination concerning scars of the right leg was adequate for adjudicatory purposes, and found the Veteran did not have a right leg disability due to his active duty military service.

The Veteran again appealed the Board's denial of this right leg claim to the CAVC.  VA's Office of General Counsel, which represented the Secretary in the appeal, and the Veteran's attorney filed a Joint Motion asking the Court to vacate the Board's December 2011 decision because the claim had not been properly developed.  The Court granted this Joint Motion for Remand (JMR) in a June 2012 Order.  Specifically, the parties agreed that the February 2011 VA examination was inadequate, thus, the RO had not complied with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Under the Court's Order, the Board is to determine whether sufficient development of the Veteran's right leg disorder claim has occurred since the December 2011 decision and, if not, then another remand for this necessary development is required or reasons or bases provided as to why completion of it is not required.  The Board is again remanding the claim to complete this development.

As the RO has not completed the December 2011 remand directives pertaining to the Veteran's left eye and bilateral ankle claims, those matters will be addressed at a future time.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he has had right leg pain continuously since his involvement in an automobile accident during his military service in October 1946.  The reason for the pain has not been determined in terms of an underlying diagnosis, nor has the etiology.

As already alluded to, after a prior remand  the Veteran was provided a VA examination of his right leg in February 2011, although it only addressed whether he had any scars resulting from the 1946 accident.  He did not, and thus the RO determined, and the Board agreed, that he did not have a current diagnosis of any right leg disability, so service connection could not be granted as a matter of law inasmuch as there was no current disability to relate or attribute to any event during his military service, including to any injury he may have sustained in that 1946 accident.  But on appeal to the Court, the parties agreed that the examination was inadequate for adjudicatory purposes.  If the VA provides a claimant with an examination for the purpose of developing a claim, then the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another VA examination should be scheduled that will determine the nature and etiology of the Veteran's right leg pains, and not just insofar as whether there is any residual scarring, which there apparently is not.  It is worth repeating, however, that mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA compensation examination for another medical opinion concerning whether he has a right leg disability (such as to account for his complaints of chronic pain in this area of his body).  
If it is determined he does, indicate the diagnosis, e.g., arthritis or whatever deemed appropriate, and determine the etiology of this currently diagnosed disability, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service or dates back to his service, including particularly to an October 1946 motor vehicle accident documented  in his service treatment records.  [Note:  if the diagnosis is arthritis, there also needs to be some indication of whether it initially manifested within one year of the Veteran's discharge from service, i.e., prior to February 1948.] 

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

To facilitate making these important determinations, the examiner must review the claims file for the pertinent medical and other history.  This review includes a complete copy of this remand, the parties' JMR, and the records of the evaluation and treatment the Veteran received during service and during the many years since. 

All necessary diagnostic testing and evaluation needed to make these determinations should be performed. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 


The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim inasmuch as it would require deciding the claim based on the evidence already of record.  38 C.F.R. § 3.655.

2.  Then readjudicate this claim for service connection for right leg disability in light of this and all other additional evidence.  If this claim concerning the right leg continues to be denied, send the Veteran and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



